Citation Nr: 0428988	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-30 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post Hawkin's type II fracture of the left ankle.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a service-connected 
left ankle disability.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
left ankle disability.

4.  Entitlement to service connection for a right leg 
disability, to include as secondary to a service-connected 
left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from May 1969 to October 1977 
and from June 1985 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Columbia Regional Office (RO).  

In June 2004, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been prepared and associated with the claims folder.


FINDINGS OF FACT

1.  The veteran's left ankle disability is productive of 
moderate limitation of motion; subjective complaints of pain; 
there has been no evidence of ankylosis.  

2.  The competent and persuasive medical evidence fails to 
show a current chronic bilateral hip disability.

3.  The competent and persuasive medical evidence fails to 
show a current chronic low back disability.

4.  A chronic right leg disability did not have its onset 
during active service or result from disease or injury in 
service.

5.  A chronic right leg disability was not caused by or made 
worse by the service-connected left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status post Hawkin's type II fracture of the left ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5274 (2003).

2.  The veteran is not shown to have a bilateral hip 
disability due to disease or injury that was incurred in or 
aggravated by active military service or proximately due to, 
the result of, or aggravated by his service-connected left 
ankle disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2003); Allen v. Brown, 7 Vet. App. 
439 (1995).

3.  The veteran is not shown to have a chronic acquired low 
back disorder due to disease or injury that was incurred in 
or aggravated by active military service or proximately due 
to, the result of, or aggravated by his service-connected 
left ankle disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003) Allen v. Brown, 
7 Vet. App. 439 (1995).

4.  The veteran is not shown to have a chronic acquired right 
leg disability due to disease or injury that was incurred in 
or aggravated by active military service or proximately due 
to, the result of, or aggravated by his service-connected 
left ankle disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003) Allen v. Brown, 
7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Prior to the appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, and 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the provisions of VCAA prior to 
the unfavorable adjudication.  

In the January 2003 letter, provided to the veteran, the 
veteran was on notice that the evidence needed to 
substantiate his claims.  With regard to his claims for 
service connection, he was informed that evidence of a 
current disability was necessary as well as a relationship 
between the claimed disabilities and service-connected 
disability was necessary.  He was informed that to be 
entitled to an increased rating, evidence of an increase in 
the severity of his service-connected left ankle disability 
was necessary.  

In the September 2003 statement of the case, the RO provided 
the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims, and that he had 
30 days to respond to the request for information or 
evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 30 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issues decided herein.

I.  Entitlement to rating in excess of 20 percent for
status post Hawkin's type II fracture, left ankle 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7

Under the criteria of Diagnostic Code 5270, a 20 percent 
rating is warranted for ankylosis of the ankle, in plantar 
flexion, less than 30 percent.  A 30 percent rating would be 
assigned for ankylosis in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 
percent rating is for assignment for ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  

Under the criteria of Diagnostic Code 5271, moderate 
limitation of motion warrants a 10 percent evaluation, while 
marked limitation of motion warrants a 20 percent evaluation.

Under the criteria of Diagnostic Code 5272, ankylosis of the 
subastragalar or tarsal joint of either ankle warrants a 10 
percent evaluation if the joint is fixed in a good weight-
bearing position. A 20 percent evaluation requires that the 
joint be fixed in a poor weight-bearing position.

Under the criteria of Diagnostic Code 5274, astragalectomy 
(removal of the astragalus or talus, Stedman's Medical 
Dictionary, 159 (27th ed. 2000)) warrants a 20 percent 
rating.

Normal range of motion of the ankle in plantar flexion is 
from 0 to 45 degrees, and in dorsal flexion is from 0 to 20 
degrees.  See 38 C.F.R. § 4.71, Plate II.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The record reflects that the veteran's left ankle disability 
is currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5274, astragalectomy.  However, 
Diagnostic Code 5274 does not provide for a rating in excess 
of 20 percent.  Thus, it is axiomatic that this diagnostic 
code is inapplicable to the veteran's current claim for a 
rating in excess of 20 percent.

The veteran was accorded a VA joints examination in April 
2003.  On physical examination, he displayed a slow but 
normal gait.  The joint demonstrated moderately impaired 
range of motion, from 10 degrees of dorsiflexion to 40 
degrees of plantar flexion.  There was good stability in all 
planes.  There was no swelling or deformity present.  The 
diagnosis was postsurgical or posttraumatic changes of 
arthritis involving the left ankle.  The changes were most 
severe adjacent to the medial malleolus.  There was 
flattening of talar dome.  

During his videoconference hearing before the undersigned the 
veteran testified that his left ankle disability was 
productive of swelling, marked limitation of motion, and 
pain.  

With respect to the other potentially applicable criteria 
found at Diagnostic Codes 5271 to 5273, the Board notes that 
none of these diagnostic codes provides for a rating in 
excess of 20 percent.  

In making the above determination, the Board was cognizant of 
the requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as 
well as the veteran's account of left ankle pain.  There is 
no objective evidence to show that pain, flare-ups of pain, 
fatigue, weakness, incoordination, excess movement, or any 
other finding results in additional functional impairment to 
a degree that would support a rating in excess of 20 percent.  

However, as noted above, the only potentially applicable 
Diagnostic Code for providing a rating in excess of 20 
percent is 5270, which requires that the service-connected 
disability be manifested by ankylosis.  Since the veteran's 
service-connected right ankle disorder is not manifested by 
ankylosis, then the Board must conclude that the record does 
not contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of left 
ankle pain which would warrant a schedular rating in excess 
of the 20 percent evaluation currently in effect.  There is 
no objective evidence to show that pain, flare-ups of pain, 
fatigue, weakness, incoordination, excess movement, or any 
other finding results in additional functional impairment to 
a degree that would support or more nearly approximate a 
finding of ankylosis of the left ankle.  

There being no other potentially applicable criteria, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 20 percent for his status post Hawkin's type II 
fracture of the left ankle, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert, supra.  

As a concluding matter, the Board notes that this decision 
has been based solely upon the applicable provisions of the 
VA's Schedule for Rating Disabilities.  The veteran has 
submitted no evidence showing that his service-connected left 
ankle disability has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Entitlement to service connection for
a bilateral hip disorder and low back disorder

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis, which manifest to a degree of 10 percent 
within one year from the date of discharge and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2003); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that, pursuant to 38 C.F.R. 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service- connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

The veteran asserts that he developed a bilateral hip 
disorder and low back disorder in service, at least in part 
due to the ankle problems he was having at that time.  
Alternatively, he asserts that after service, he developed 
these disorders secondary to the pain caused by his service-
connected left ankle disorder.  

The service medical records show that the veteran was seen on 
a couple of occasions with complaints of back pain.  A 
diagnosis pertinent to the back was not provided.  He was 
also seen on one occasion with complaints of complaints right 
hip pain.  The diagnosis was muscle strain probably secondary 
to his hamstring strengthening.  No continuing back or hip 
pathology is other wise identified in the service medical 
records.

VA treatment records dated from December 2002 to August 2003 
show complaints of pain in the lower extremities.  The 
diagnosis was peripheral neuropathy probably secondary to 
alcohol abuse.  The records are negative for complaints, 
treatment, or diagnoses pertinent to a chronic or continuing 
bilateral hip disorder and low back disorder.  

To merit an award of service connection under 38 U.S.C.A. §§ 
1110, 1131 the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the veteran has submitted no evidence, 
other than his own assertions, establishing that he currently 
has a bilateral hip disorder and low back disorder.  
Unfortunately, the veteran's assertions, alone, are 
considered incompetent to diagnose a current disability or to 
establish the necessary etiological relationship between a 
current disability and service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  As noted, the evidence 
does not otherwise reveal findings of chronic or continuing 
hip or back pathology.

Based on the foregoing, the Board concludes that a bilateral 
hip disorder and low back disorder were not incurred in or 
aggravated by service and are not proximately due to service-
connected left ankle disability.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of these 
claims.  Rather, as the preponderance of the evidence is 
against the claims, these claims must be denied.

III.  Entitlement to service connection
for a right leg disability

The service medical records are negative for complaints, 
treatment, or diagnosis for a chronic right leg disability.  

VA treatment records dated from December 2002 to August 2003 
show complaints of pain in the lower extremities.  The 
diagnosis was peripheral neuropathy probably secondary to 
alcohol abuse.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
right leg disability.  The service medical records are 
negative for any complaints or findings of a right leg 
disorder, and such a disability was not diagnosed until many 
years after service.

Although VA treatment records show that the veteran has been 
diagnosed with peripheral neuropathy, there is no indication 
that this disability was incurred during service.  In short, 
the probative medical evidence of record establishes that the 
veteran's current peripheral neuropathy is not etiologically 
related to his active service.  

Additionally, the evidence does not show that the veteran's 
current peripheral neuropathy is related to his service- 
connected left ankle disability.  There is no competent 
medical evidence of record establishing such a relationship.  
On the contrary, VA treatment records show that the 
disability is probably secondary to alcohol abuse.  
Accordingly, entitlement to service connection on a secondary 
basis for a right leg disability is not warranted.  See 38 
C.F.R. § 3.310(a) (2003).

Any contentions by the veteran that he has a current right 
leg disability that is somehow related to his active service 
or to his service-connected left ankle disability are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a right leg disability, including as secondary 
to the service-connected left ankle disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).




ORDER

Entitlement to an evaluation in excess of 20 percent for 
status post Hawkin's type II fracture of the left ankle is 
denied.  

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a service-connected 
left ankle disability is denied.

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected left ankle 
disability is denied.

Entitlement to service connection for a right leg disability, 
to include as secondary to a service-connected left ankle 
disability is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



